DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the housing” recited on line 2 of claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Publication No. 2017/0171440). Park teaches a camera module, comprising: a first driving unit including: a rotating plate 102/202/702 disposed in a housing 101/201/701 (202 fits within outer legs of 201 as depicted in figures 5 and 6) so as to be rotatable about an optical axis; and a first shape memory alloy (SMA) wire (729 and paragraph 128) configured to rotate the rotating plate (abstract, paragraph 75 “by rotating with respect to the housing 101 and/or on a plane perpendicular to an optical axis O of the lens barrel 103”) in response to a first applied current; and an optical module (image sensor) disposed in the housing and coupled to the rotating plate. Regarding claim 2, the first SMA wire has one end interlocking with the rotating plate 702 and another end fixedly coupled to the housing 701, and wherein the rotating plate is configured to rotate in either one of a clockwise direction and a counterclockwise direction about the optical axis, according to a change in length of the first SMA wire. See figure 15. Regarding claim 8, a substrate 21 is electrically attached at either end of SMA 729. See paragraph 115. Regarding claim 9, figure 15 shows a first conductive member 723 fixedly coupled to the optical module and a second conductive member 711 fixedly coupled to the housing, wherein the two ends of the first SMA wire are coupled to the first conductive member and the second conductive member, and wherein the substrate is configured to apply a voltage between the first conductive member and the second conductive member (paragraph 115).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langhorne (GB2598091). Langhorne teaches a camera module, comprising: an optical module 2020 disposed in the housing; and a driving unit configured to rotate the optical module about an optical axis (Rz, fig. 2 and also see fig. 8B) and an axis perpendicular to the optical axis (Rx, Ry, fig. 2 and also see fig. 8C), wherein the driving unit includes an actuator including at least one shape memory alloy (abstract, SMA) wire configured to change in length in response to applied current. 

Claim(s) 1-4, 8-9, 16, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbridge (GB2579096). Burbridge teaches a camera module, comprising: a first driving unit including: a rotating plate 122 disposed in a housing 36/121 so as to be rotatable about an optical axis O; and a first shape memory alloy (SMA) wire 20 configured to rotate the rotating plate (page 29, lines 19-20, “In addition, the two pairs of lengths of SMA actuator wire 20 each drive rotational movement of the lens element”) in response to a first applied current; and an optical module (lens 123) disposed in the housing and coupled to the rotating plate. Regarding claim 2, the first SMA wire has one end interlocking with the rotating plate 122 and another end fixedly coupled to the housing 121, and wherein the rotating plate is configured to rotate in either one of a clockwise direction and a counterclockwise direction about the optical axis, according to a change in length of the first SMA wire. See figure 12. Regarding claim 3, the first driving unit further includes a second SMA wire 20 configured to change in length, in a direction opposite to a direction of the change in length of the first SMA wire, in response to the first applied current, and having one end interlocking with the rotating plate and another end fixedly coupled to the housing. The applicant is directed to review figures 6 and 12 as well as page 29, lines 19-21.  Regarding claim 4, a rotary arm 43 is rotatably disposed in the housing (see figs 10-11) and interlocking with the rotating plate (43 is part of rotating plate), wherein the one end of the first SMA wire is connected to the rotary arm (see fig. 10 connector 10 is on rotary arm 43) and the other end of the first SMA wire is connected to the housing (fig. 10, connector 10 at right is on housing 36). Regarding claim 8, a substrate 101 is electrically attached at either end of SMA 209. See fig. 1. Regarding claim 9, figure 10 shows a first conductive member (10, left side) fixedly coupled to the optical module and a second conductive member (10, right side[in middle of fig. 10) fixedly coupled to the housing 36, wherein the two ends of the first SMA wire 20 are coupled to the first conductive member and the second conductive member, and fig. 1 depicts the substrate is configured to apply a voltage between the first conductive member and the second conductive member. 
Regarding claim 16 Burbridge teaches a camera module, comprising: an optical module (fig 12) disposed in the housing; and a driving unit 30 configured to rotate the optical module about an optical axis (page 28, line 16 “one rotational degree of freedom around the optical axis”) and an axis perpendicular to the optical axis (page 28, lines 15-16 “two translational degrees of freedom perpendicular to the optical axis 0”) wherein the driving unit includes an actuator including at least one shape memory alloy (SMA) wire 20 configured to change in length in response to applied current. Regarding claim 20, figs. 10-11 depict wherein the at least one SMA wire comprises two SMA wires configured change in length in response to the applied current to cause the optical module to rotate about the axis perpendicular to the optical axis and fig. 6 depicts the at least one SMA wire comprises two SMA wires configured change in length in response to the applied current to cause the optical module to rotate about the axis perpendicular to the optical axis, and wherein one of the two SMA wires is configured to shorten when the other of the two SMA wires lengthens.  Regarding claim 21, each of the two SMA wire has one end connected to the housing (static part 36/121), and another end connected to a plate 42/43/122 rotatably supporting the optical module. Regarding claim 22, fig. 1 depicts that one end of each of the two SMA wires is connected to the housing through one conductive member 10 configured to receive the applied current, and the other end of each of the SMA wires is connected to the plate through another conductive member 10 configured to receive the applied current. 

Allowable Subject Matter
Claims 5-7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (U.S. Publication No. 2020/0120238) utilizes SMA to move a lens for autofocusing as well as for OIS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852